MIDDLETON, P.J.
DEBTOR and CREDITOR — Real Estate (510 L4c)
(210 A) Where amount of minimum royalties due under coal-mining lease, providing that minimum of 36,000 tons of coal shall be mined annually at royalty of 10 cents per ton, was not disputed, and question as to amount thereof was not raised in meeting to adjust disputed claims between lessor’s and lessee’s representatives, lessor’s acceptance of lessee’s check specifying items for which payment was made, and reciting, “This voucher is tendered in full settlement of all claims and demands to date,” held not conclusive as accord and satisfaction against lessors as matter of law, but it was for jury to determine question under the evidence. CONTRACTS
(150 Da) Payment of unliquidated demand in full of all claims held not to discharge liquidated demand for much larger sum.
(Mauek, J. concurs.)
For reference to full opinion, see Omnibus Index, last page, this issue.